Case 1:13-cv-053344-DLC 1 Document 33 Filed 05/27/21 Page 1 of 2
U.S. Department of Justice

United States Attorney
Southern District of New York

 

 

86 Chambers Street
New York, New York 10007

May 27, 2021

BY ECF

Hon. Denise L. Cote

United States District Court
Southern District of New York
500 Pearl Street, Room 1610
New York, New York 10007

Re: Khan v, U.S, Department of Defense et al.,
18 Civ. 5334 (DLC)

Dear Judge Cote:

Defendant the United States Central Command (“CENTCOM”) writes respectfully in this
Freedom of Information Act (“FOIA”) case to request a modification of the production schedule
as follows: by June 18, 2021, CENTCOM will complete processing of the exhibits set forth on
the November 24, 2020 list provided by plaintiff (the “November list”) that CENTCOM
previously located but excluded from processing by agreement with plaintiff; by June 28,
CENTCOM will complete processing of additional records on the November list that
CENTCOM has located in its possession; and CENTCOM”s next production will be due on
August 30, 2021. CENTCOM also respectfully requests a corresponding extension of the
deadline for the parties’ next joint status request, from June | to July 1, 2021, Plaintiff consents
to these requests.

As the parties have reported in their joint status reports, CENTCOM has been making
productions of records in response to plaintiff's FOIA requests approximately every sixty days.
With the sixteenth production, produced on January 29, 2021, CENTCOM completed its initial
productions of the records located by CENTCOM and processed in accordance with the parties’
agreement to process final reports and provisionally exclude exhibits to those reports. The
seventeenth production, produced on April 20, 2021, consisted of responsive records that
CENTCOM did not locate in its files, but were located in the files of the Special Operations
Command (“SOCOM”).

CENTCOM is now working on two lists of records that were submitted by plaintiff: the
November list and a second list submitted on March 1, 2021 (the “March list”). The November
and March lists seek certain reports that were not included in CENTCOM’s initial productions
and therefore may require supplemental searches by CENTCOM and/or SOCOM, as well as
certain exhibits that were excluded from CENTCOM’s initial productions by agreement. The
eighteenth production will include the records from plaintiffs November list that CENTCOM
has located in its files.

 
Case 118-0nHS3¢é4DLC Dooument3s Ried 05/2721 Page 2 of2
Page 2

Additional time is needed to complete the eighteenth production, which is currently due
on May 28, 2021. CENTCOM continues to experience delays in review by subject matter
experts, due to the mission requirements in Afghanistan. CENTCOM also continues to
experience staffing limitations as a result of the pandemic, and the records in this case cannot be
accessed remotely because they reside on classified records systems. CENTCOM believes it can
complete production by June 18, 2021, of the exhibits on the November list that were located in
CENTCOM’s files but excluded from processing by agreement. In addition to those exhibits,
CENTCOM is manually reviewing a large volume of material returned by supplemental searches
to identify non-duplicative responsive records. CENTCOM respectfully requests until June 28,
2021, to complete processing of such records.

This is CENTCOM’s first request for an extension of time with respect to the eighteenth
ptoduction. CENTCOM previously requested, and the Court granted, a 30-day extension with
respect to the fourteenth production and a 3-week extension with regard to the seventeenth
production,

CENTCOM thanks the Court for its consideration of this application,
Respectfully,

AUDREY STRAUSS
United States Attorney

By:  /s/ Sarah S. Normand
SARAH S. NORMAND
Assistant United States Attorney
Telephone: (212) 637-2709
Email: sarah,normand@usdoj.gov
Counsel for Defendants

Cathe.
Pines (Me
! =f? 2/2

 
